5220 Belsera Ct.
Reno, NV 89519

In re Application of: HE, ZHENGXU
Serial Number: 15/924,749
Filed:  March 19, 2018
Docket: JohnHe008B

:
:
:
:
:
:
                      
DECISION ON PETITION TO UNDER 37 CFR § 1.59




This is a decision on the petition filed on March 30, 2021 by which petitioner requests reconsideration and withdrawal of the Restriction requirement mailed October 6, 2020, and made final in the non-final Office action mailed March 8, 2021. Petitioner also requests that claims 18-23 be rejoined and examined on the merits. This petition is being considered pursuant to 37 CFR § 1.181 and CFR § 1.144, and no fee is required.

The petition is granted. 

After consulting with the examiner, the requested relief is granted. The restriction requirement is hereby withdrawn. The examiner is instructed to reinstate any withdrawn claims and examine all pending claims 1-23, on their merits. 

The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3762 for preparation of an Office action consistent with this decision in due course. 

Any inquiry regarding this petition decision should be directed David Duffy, Technology Center Quality Assurance Specialist at 571-272-1574.

PETITION GRANTED.


/KIESHA R BRYANT/Director, Technology Center 3700